Feb Curiam:
Irrespective of notice to the plaintiff, the defendant, under section 161 of the Village Law, was empowered to construct a new sidewalk. If the notice served was defective, and the village thereafter laid the walk, the plaintiff or her successor in ownership could successfully resist the payment to the village of the expense of making the improvement. The doing of the work by the defendant, however, should not be enjoined. We, therefore, need not, and do not, pass upon the sufficiency of the notice.
All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.
Judgment reversed on the law, with costs, and complaint dismissed, without costs. Finding of fact numbered ninth in the decision is reversed, and the conclusions of law are disapproved.